Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This application is a CIP of S.N. 16/814,756 (filed 03/10/20, now US 11,394,064), which application claims benefit of application 62/952,060 (filed 12/20/19), and this application is a CIP of S.N. 17/129,290 (filed 12/21/20, pending), which application claims benefit of application 62/952,111 (filed 12/20/19).
	Applicant should update the current CON data at page 1 of the instant specification to reflect the above current data.
	Claims 1-15 are pending.
	The Drawings filed 06/23/21 are approved by the examiner.
	The IDS filed 10/19/21 has been considered.  An initialed copy accompanies this action. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	There is no antecedent basis for the claim terminology “the ionically conductive sulfidic particles” in this claim.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “insoluble in a non-polar solvent” and “soluble in a non-polar solvent” " in the claims above is/are relative terms which render the claims indefinite.  The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Specifically, the examiner submits that solubility determination, unlike Tg or Tm,  can be subjective and therefore the claim terminology does not adequately set forth the metes and bounds of the claim invention.  For example, Table 2 of the instant specification lists the solubility of several know polymers.  Several examples (i.e. PA, PEEK, PI, PAI) are described as “low solubility in non-polar solvents” (emphasis added).  Would such low solubility materials fall within the claimed “soluble” or the claimed “insoluble”?  Likewise, several polymer species are described (Table 2) as “low solubility in some non-polar solvents” (i.e. PVC, PMMA) or “limited solubility in some non-polar solvents” (PEO, PPO, etc.).  As above, the examiner submits that it is unclear as to which claimed category these materials (and others similar) would fall/encompass.
In order to overcome the above rejection, applicant is suggest to limit the independent claims to recite a Markush group of specific polymers for each of the claimed categories of “first polymer” and “second polymer”.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-15 is/are rejected under 35 U.S.C. 103 as obvious over Fujiki et al 2015/0147660.
Initially, applicant’s definition/discussion of the claim terminology “lithium argyrodite particles” at para 0075-0076 of the instant PGPub (2022/0021079) is noted.
Fujiki discloses solid secondary battery including a positive electrode layer; a negative electrode layer; and a solid electrolyte layer disposed between the positive electrode layer and the negative electrode layer, wherein at least one of the positive electrode layer, the negative electrode layer, and the solid electrolyte layer includes a solid electrolyte including a first binder that is insoluble in a non-polar solvent and is non-continuously present in at least one of the positive electrode layer, the negative electrode layer, and the solid electrolyte layer, and a second binder that is soluble in non-polar solvent and is continuously present in at least one of the positive electrode layer, the negative electrode layer, and the solid electrolyte layer, wherein a solubility parameter of the first binder and a solubility parameter of the second binder are different from each other (Abstract).  The reference specifies a positive electrode which contains solid electrolyte particles (including argyrodite materials such as Li7P3S11 and Li6PS5Cl) (0072), active material (0074; 0080), and binder mixture of soluble and insoluble polymers including those species claimed such as PVDF, PVA, SBS, EPDM and isoprene rubber (0059-0064; 0105).  Example 8 exemplifies a composition comprising sulfidic particles (LiS2-P2S5), carbon fiber, and PVA/SBR (Tg approx. 33/-50) polymer mixture (0154; Table 1) which specifically or inherently meets each of the instantly claimed polymer limitations (i.e. Tg and solubility).  The reference additionally teaches ranges of ionic conductivity (i.e. 10-4 to 10-2 S/cm) (0088) which overlaps with the range instantly claimed (at least 0.3 mS/cm = 3x10-4 S/cm).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Although the reference does not disclose the claimed combination of ionically conductive argyrodite particles and binder (combination) with sufficient specificity to anticipate the above listed claims, the examiner submits that the claimed selection of materials would have been obvious to the skilled artisan because such conductive composite compositions fall within the scope of those taught by Fujiki.  Therefore, one of ordinary skill in the art would have had a reasonable expectation of success, because such a composite composition containing the claimed combination of materials is expressly suggested by the Fujiki disclosure and therefore is an obvious formulation.  All of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007)).
In view of the foregoing, the above claims have failed to patentably distinguish over the applied art.
	The remaining references listed on forms 892 and 1449 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon in the rejection above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T KOPEC whose telephone number is (571)272-1319. The examiner can normally be reached Monday-Friday 9:00a-5:00p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on 5712725772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK KOPEC/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        



MK
August 24, 2022